NUMBER 13-14-00245-CR

                                COURT OF APPEALS

                     THIRTEENTH DISTRICT OF TEXAS

                        CORPUS CHRISTI - EDINBURG


HECTOR VARGAS HERNANDEZ,                                                           Appellant,

                                                v.

THE STATE OF TEXAS,                                                                Appellee.


                     On appeal from the 404th District Court
                          of Cameron County, Texas.


                                           ORDER
            Before Justices Contreras,1 Longoria, and Hinojosa
                             Order Per Curiam
       Appellant Hector Vargas Hernandez appeals his convictions for continuous sexual

abuse of a child and two counts of aggravated sexual assault of a child. Appellant argues

on appeal that the trial court erred in denying his pretrial motion to suppress his oral


       1 Justice Dori Contreras, formerly Dori Contreras Garza. See TEX. FAM. CODE ANN. § 45.101 et
seq. (West, Westlaw through 2015 R.S.).
statements.    The trial court conducted a hearing on appellant's pretrial motion to

suppress his statements and denied the motion without entering findings of fact and

conclusions of law.

       When a question is raised as to the voluntariness of an accused’s statement,

Texas Code of Criminal Procedure Article 38.22, Section 6 requires the trial court to “enter

an order stating its conclusion as to whether or not the statement was voluntarily made,

along with the specific finding of facts upon which the conclusion was based, which order

shall be filed among the papers of the cause.” TEX. CODE CRIM. PROC. ANN. art. 38.22, §

6 (West, Westlaw through 2015 R.S.). The requirements of Article 38.22, Section 6 are

mandatory whether or not a defendant objects to the absence of the findings. Vasquez

v. State, 411 S.W.3d 918, 920 (Tex. Crim. App. 2013) (“We hold that written findings are

required in all cases concerning voluntariness. The statute has no exceptions.”); Urias

v. State, 155 S.W.3d 141 (Tex. Crim. App. 2004); Wiker v. State, 740 S.W.2d 779, 783

(Tex. Crim. App. 1987). Further, an appellate court errs if it does not abate a cause for

such findings. Vasquez, 411 S.W.3d at 920.

       Accordingly, we must exercise our authority under Texas Rule of Appellate

Procedure 44.4, and remand the case to the trial court and order the trial court to enter

findings of fact and conclusions of law. TEX. R. APP. PROC. 44.4. We now ABATE this

appeal and REMAND the cause to the trial court to comply with the provisions of Article

38.22, Section 6 of the Texas Code of Criminal Procedure. Upon remand, the trial court

is instructed to enter an order stating its conclusion as to whether or not the challenged

statements were voluntarily made, along with specific findings of fact upon which the


                                             2
conclusion is based.       A supplemental record containing these findings of fact and

conclusions of law should be included in a supplemental clerk’s record which should be

submitted to the Clerk of this Court within thirty days from the date of this order.

       It is so ORDERED.

                                                                PER CURIAM


Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
31st day of January, 2017.




                                              3